On Petition for Rehearing.
(July 10, 1900.)
The court has examined with care the arguments advanced in the petition and is clearly of the opinion that a case for a rehearing has not been made out. No new fact is presented, no new proposition of law is argued. Indeed, it is hardly possible to assume, in view of the elaborate oral argument, the exhaustive briefs and the unquestioned ability of counsel, that anything was omitted which could strengthen the bankrupt’s position. The court did not discuss every proposition argued, but it considered them all. It was thought unnecessary, after reaching the general conclusion that concealment was shown, to enter into an analysis of all the subsidiary questions debated in the briefs. To have done SO' would have extended the opinion beyond reasonable length and was particularly unnecessary in this case because of full report of the referee. The court intended to make clear,the central proposition that the record disclosed a case of concealment which compelled a refusal of the discharge.
It was shown that the bankrupt is enjoying property which equitably belongs to his creditors and would to-day be in the hands of his trustee if he performed his obvious duty regarding it. It can hardly be imagined that the nominal title in his wife would offer any obstacle if the bankrupt honestly desired that the property should be divided among his creditors, but even should she prove recalcitrant a disclosure of the whole truth by the bankrupt would compel a recovery by the trustee. In short, to' state the case bluntly, the bankrupt’s property is now in his possession or under his control. This property belongs to his creditors and would be in the hands of his trustee but for his fraud which fraud is persisted in and used as a cloak to cover the property and keep it in his possession. This conduct upon his part amounts to concealment and prevents a discharge.
The motion for rehearing is denied.